        Case 19-35654 Document 238 Filed in TXSB on 10/28/19 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                                        ENTERED
                              HOUSTON DIVISION                                                 10/28/2019

                                                    §
In re                                               §     Chapter 11
                                                    §
EP ENERGY CORPORATION, et al.,                      §     Case No. 19-35654 (MI)
                                                    §
              Debtors.                              §     (Jointly Administered)
                                                    §

                   ORDER GRANTING WITHDRAWAL OF
        KINDER MORGAN ALTAMONT’S MOTION FOR RELIEF FROM STAY
                                       [Docket No. 105]

        The Court has considered the Motion for Withdrawal of Kinder Morgan Altamont LLC’s

Motion for Relief from Stay and is of the opinion that it should be, and hereby is, GRANTED.

         It is therefore ORDERED:

        1.    Kinder Morgan Altamont LLC’s Motion for Relief from Stay [D.E. 105] (the

 “Lift Stay Motion”) is withdrawn without prejudice.

        2.    The hearing on the Lift Stay Motion set for November 8, 2019, at 9:00 a.m. is

cancelled.




Signed: October
   Signed:      28, 2019
           _______________, 2019               _____________________________________
           Houston, Texas                      MARVIN ISGUR
                                                   ____________________________________
                                               UNITED  STATES BANKRUPTCY JUDGE
                                                                 Marvin Isgur
                                                       United States Bankruptcy Judge
